Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 1 of 18



                                UN ITED STA TES D ISTRICT C OUR T
                                SOUTHERN DISTRJCT OF FLOR ID A
                                        M IA M IDIV ISION

                      CA SE N O.17-60533-CIV -M A RTm EZ-OTA ZO-REYES



   RODN EY SCOTT PATTER SON ,

                  Plaintiff,



   AM ERICAN A IRLIN ES,

                  Defendant.



                        ORDER ON M OTIONS FOR SUM M M W JUD GM ENT

          RodneyScottPatterson,aformerfirstofficerforAmericanAirlines(1tAA''),andaretired
   lieutenantcolonelintheUnited StatesArmy Reserve,broughtthisaction againstAA forviolations

   oftheUniform ServicesEmploymentand ReemploymentRightsAct,38 U.S.C.j4301etseq.
   ISCUSERRA'I. For the following reasons,Lt.Col.Patterson's motion for partial summary
   judgment(D.E.68jisDENIED,andAA'smotionforsummaryjudgment(D.E.59qisGRANTED.
          Lt.Col.Patterson contendsthatAA improperlyplacedhim on leavewith pay inretaliatioq

   forhistaking tim e offto attend a W hite H ouse cerem ony in his capacity as a U .S.A rm y reservist.

   Heassertsthatanti-military animusprompted hischangein statusand pointsto thetim ing ofthat

   change,aswellasthe circum stancesofAA 'sinvestigation to suppol'thistheory.AA,foritspart,

   argues that it has a lengthy history of supporting form er servicem em bers,that M r.Patterson's

   change in status and investigation were legitimately undertaken in response to the complaintof

   anotherA A em ployee,and thatLt.'
                                   C o1.Patterson hasno evidence to suppot hisclaim s,
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 2 of 18



                                             1.      Backkround
          Thefollowing factsareundisputed unlessotherwisenoted.W he
                                                                 l
                                                                   rethefactsarein dispute,

   they aretaken in thelightmostfavorableto Lt.Col.Patterson.

          AA hired Lt.Col.Patterson asacom mercialairlinepilotin 2000.SeeAA 'sStatem entof

   UndisputedFacts(D.E..59-11(t$Def.SUF'')!2.ln2017,it.Col.Pattersonretiredfrom iheArmy
   Reserves. See id.

          AA operates a hub in M iam i,Florida,where itkeeps a flightoffice and employsnearly

   2,000pilots.Seeid.! 1.Thesepilotsare,in turn,managedby tllreeChiefPilots,whoreportto
   theDirectorofFlight.See id.! 3. During theperiod in question,two oftheChiefPilotswere
   Captain Brian Beach and Captain JnmesBonds.Seeid. Capt.Bondshimselfw asacaptain in the

   United StatesAirForce,and a majorin the MississippiAirMationalGlgard. See Plaintiffs
   CorrectedResp.toDef.'sStatementofM aterialFacts(D.E.86q(&$P1.SUFResp.'')!4.
          ln 2015,American Airlinesgranted 122 M iam i-based pilotsapproxim ately 1,579 m ilitary

   leavesofabsence. SeeDef.SUF ! 5.1 Lt.Col.Pattersonparticipated in military duty various




   1Lt. Col.Patt
               ersonobjectstothisfactbasedonalackoffoundationandrelevance,underFederalRulesof
   Evidence 602 and404(a)(1).SeeP1.SUF Resp.!5.Rule602requiresthatan affiantintroduceevidence
   tGsufficient to suppol't a finding thatthe witness has personalknow ledge of the matv
                                                                                       tery''and states that
   Clgeqvidencetoprovepersonalknowledgemayconsistofthewitness'sowntestimony.''Fed.R.Evid.602.
  ThedeclarationofLuisRojascontainssuchevidence.SeeRojasDecl.ED.E.57-291!! 1-2 (explaining
  that,astheadministratorforMiamitlightadministration,Mr.Rojashaspersonalknowledgeofthefacts
   setforth in the declaration.), Thecoul'
                                         tisthereforeçsboundto acceptEhisqstatementsastrue,unlessthe
 ' contextdemonstrategsqothel-wisej''somethingLt.Col.Pattersonhasnotargued.Martinv.Rumsfeld,137
  F.App'x 324,326 (11th Cir.June29,2005)(citingStewartv.Booker Z Washington Ins.,232F.3d 844,
   850(11thCir.2000:.Andtherelevanceobjection,whichshouldhavebeenbroughtunderRule401,and
   notRule404(a)(1),also fails. W hereitisalleged thatan employeractedwith anti-military animus,that
   employer'jhistoly ofgrantingordenyingrequestsformilitaryleaveçKhas(a)tendencytomake''thefactof
   employer'sanimusKcmoreorlessprobablethan itwouldbewithout''thehistory.Fed.R.Evid.401(a).
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 3 of 18



   timesin 2015,receiving military leavesofabsencefrom AA to do so. SeeDef.SUF ! 6. AA
   neverdeni.
            ed Lt. Col.Patterson military leave. See id.2

          In M arch of 2015, Captain Glenn W hitehouse complained about Lt.Col.Patterson's

   behaviortowardshim and othercrewmem bersduring atrip toAsunciôn,Pazaguay,in Octoberof

   2014. SeeD .E.61-7. Thisgrievance wassubm itted in electronicm ailform to Capt.Beach.See

   id.Capt.Beachreferredpartofthem attertotheAlliedPilotsAssociation'sProfessionalStandards

   group(CSAPA PS'')- auniongroup organizedtoresolveissuesamongpilotsandemployees- for
   resolution. SeeDef.SUF ! 25. Atthesummaryjudgmenthearingon M arch 8,2019,counsel
   indicatedthattheAPA PSneverenteredanyform alfindingsorconclusions,orresolvedthem atter,

   and Capt.W hitehouseeventuallyfiled aform alcom plaintwith AA 'shum an resourcesdepm m ent

   againstLt.Col.Patterson,asdiscussed below .

          In a separate e-rpail,in February öf2015,Capt.W hitehouse had also m ade allegations

   againstLt.Col.Patterson.Thesewéreofam oreseriousnature,and Capt.Beach referred them to

   AA'sCorporate Security. SeeD.E.61-13;Rule30(b)(6)Deposition Transcript(D.E.57-25jat
   24:12-14.
           , P1. SUF Resp.! 26.            Col.Patterson contends that the Coporate Security
   investigation covered a1l of Capt. W hitehouse's allegations, while AA maintains the

   investigation's scope was lim ited to the m ore seriousallegations. See Patterson's Statem entof

   M aterialFacts ED.E.61q (C1Pl.SM F'')! 11. There are no records ofthe Côrporate Security
   investigation. See id. Cop orate Security ultimately concluded that the allegations it did

   investigateweretsunsubstantiated.''Rule30(b)(6)Dep.Tr.at14:4-16:21.
          In Septem berof2015,whileiheAPA PSinvestigation wasstillpending,Lt.Col.Patterson

   wastold hecould reportto the Pentagon forduty on Septem ber22 to representthe Arm y during


   2Lt. Col.Patt
               erson'sobjectiononreleyancegroundstothisfactalsofailsforthereasondescribedinnote
   1.
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 4 of 18



   thePope'svisittotheWhiteHousetSeeP1.SMF !2.Thecircumstancesrelatingtothismatter
   arediscussedbelow.

          Lt.Col.Patterson was,atthetim e,scheduled to tly internationally forAA on September

   22.SeeDef.SUF !7.OnSeptember21,Lt.Col.PatlersoncalledintotheFlightOfficeandleft
   a messagerequesting the useofaccrued leave time to go on m ilitary duty forfourdays. See P1.

   SMF ! 3. Capt.Bonds returned hiscalllaterthatday,atapproximately 3 p.m.,and lef4the
   followingvoicemailm essage:

                 Dude,we're really,really, really shol' t and l see that you,you
                 probably seethatby yourtrip that'sgoing outtomorrow,everybody
                 ison reserveand w earereally tighton m anning so,uhhm ,obviously
                 we are going to give you the tim e off,ifyou can produce some
                 uhhm ,orders. Can you have them fax us the uhh,the orders ...
                 W e'releavingyouonthetripti1gsicjwegetthatfax ok.Thanks.
   D.E.57-31. The parties dispute whetherthe Army Reserves issues written orders forreserve

   officersofLt.Col.Patterson'srank.CompareP1.SM F!5,withDef.SUF !14.
          W hen hew asunable to reach Capt.Bonds,Lt.Col.Patterson called A m erican's ChiefPilot

   in Dallas,David Tatum ,to notify him thathe wasreporting formilitary duty the following day

   andrequestedvacationtimetodoso.SeeP1.SM F!6;Def.SUF ! 15.Capt.Tatum,unawareof
   Capt.Bonds'voicemailtoLt.Col.Patterson,grantedtheleaverequest. SeeP1.SM F ! 6;Def.
   SUF! 16.On September23,2015,Lt.Col.PattersonattendedthePope'sceremonialvisittothe
   W hiteHouse.SeeDef.SUF! 17.
          Atthispoint,theAPA PS group had yetto resolveCapt.W hitehouse'scomplaint. So,on

   September 24,2015, Capt.W hitehouse filed a formalcom plaint with AA hummlresources,

   containing many ofthe same allegationsagainstLt.Col.Patterson asin hisM arch 2015 em ailto

   Capt.Beach. See generally D.E.61-9. He explained thatltgalfter numerous calls to APA
   professionalstandards w ithoutany relief,Iam form ally asking you to help m e declare thatIhave
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 5 of 18



   been a targetof workplace harassm entby FirstOfficer ScottPatterson.'' Id Along with his

   complaints aboutthe October 2014 trip to Paraguay,Capt.W hitehouse also discussed Lt.Col.

   Patlerson's alleged actions throughout 2015, which Capt. W hitehouse argued constituted

   harassm ent. Seegenerally /(f

          Thepartiesagreethat,sometim eafterSeptember22,Lt.Col.Pattersonwasplacedon leave

   withoutpay.Butthey disagreeonthetimingandreasonsforthedecision.SeeP1.SUF Resp.!
                 t
   29.Lt.Col.Pàtterson assertsthathereceived anotitication,on September23,S'through aprogram

   on hiscellphonethattrackschangesin hisstatuswithAm erican'sDispatch Environm entControl

   System,thathis gvacationq status had been changed to (leave with payjretroactively to .
   September22.1' P1.SMF ! 7. AA claimsthatitonly placed Lt.Col.Patlerson on leave on
   Septem ber24 afterreceivingtheW hitehousecomplaint,whichprompted an investigation,known

   asaSection21proceeding.SeeAA'sStatementofM aterialFactsinOpposition (D.E.76-1)(CCAA
   SMF Resp,'')!7;Def.SUF !!24-30.AA explainsthatthechangeinstatuswasmaderetroactive
   to Septembe
            f
              r 22 because Lt.Col.Patterson had originally been schezuled to fly a trip from
                                                       .
                                                      %                  '
                                                                             .

   September22-24,butthe change ofhisemploym entstatuson the24th caused hispay stam sfor

   theentiretripperiodtobechangedtoleavewithpay.SeeDef.M SJResp.ED.E.761at6-7n.2.
          The parties agree thatCapt.Bonds sentLt.Col.Patterson a letter dated September25,

   2015,which read,in relevantpart,as follows:

                 As discussed on September24,2015,thisletterconfirm sthat1am
                 withholding you from service with pay pending the outcom e ofan
                 investigation into the circum stances stlrrounding a W ork
                 Environm entcom plaintthatwasreported by acoworker.

   D .E.61-5. Prior to the com pletion of the Section 21 investigation,Capt.Bonds also initiated a

   separate investigation into the veracity of Lt.Col.Patterson's claim thathe had taken leave for

   m ilitary duty in Octoberof2015.
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 6 of 18



          Capt.Bondstestifiedthathewastcsuspicious''ofthetimingofLt.Col.Patterson'srequest,

   because Lt.Col.Patterson was scheduled to fly on September 22 with another pilotwho had

   previously investigated him. SeeDef.SUF ! 11. Healso Ssfound it...odd''because Lt.Col.
   Patterson had requested vacation time,ratherthan m ilitary leave,and he did notprovide writ4en

   military orders. 1d.! 14. So,in early October,Capt.Bondsrequested aLeave and Earnings
   Statement((ELES'')from Lt.Col.Pattersontoprovehewason militarydutyfrom September22
   through 25. See id.! 20. Following receiptofthe LES,on October 30,2015,Capt.Bonds
   contacted the other Chief Pilots and the M anaging Director of Flight,to share his suspicions

   regarding Lt.Col.Patterson's LES. See D .E.61-15. Specifically,Capt,Bonds pointed to the

   redactions in thedocument,and therate received given Lt.Col.Paterson'srank. See jtf Capt.

   Bondsstated thathe Sssmellgedla ratbutneedledqto look and compareto (hisqlastLES and
   othersg.q'' Id He suggested thatLt.Col.Patterson might'Ehanglqhimselfon providing false
   infonnation.'' 1d. In response,Captain M ark Cronin,A A'sM anaging Directornoted thatitwas

   importantto keep legalcounseltcin theloop''asSEU SERRA issuescan getreally tangled fast,and

   we need to make sure hisbehaviorremainsthe focusand nothow we are handling it.'' 1d. On

   November4,2015,however,Capt.Bonds e-m ailed Lt.Col.Patterson to thank him forsending

   alongtheLES,and to tellhim thatheconsidered the matterisclosed-''See D.E.57-9.

          The Section 21 proceeding was,atthattime,stillongoing. The investigatiop involved

   interviewswith nineAA employees,including Capt.W hitehouseand Lt.Col.Patterson.SeeDef.

   SUF!31;D.E.57-26at1.ItconcludedbyDecember9,2015,whentheHR reportwassubmitted.
   See ïtf at1. A ccording to thatrepol't,certain ofCapt.W hitehouse's allegations were corroborated

   during the investigation- including thatLt.Col.Patterson had im properly tllreatened disciplinary

   actionagainstAA employees- ahd otherswerenot,forexam pleCapt.W hitehouse'sasselion that


                                                  6
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 7 of 18



   Lt.Col.Pattersonhadusedderogatory slursin frontofotherAA employees.SeeDef.SUF !33;
   D.E.57-26.Thereportalso statedthatttmultipleemployeesexpressedtheirconcern''with Lt.Col.

   Patterson'sbehavior,and thathisbehaviortsnotonly causednegativity am ongstthe crew butZalso'

   1edthem toquestiophisabilitytooperatetheaircraftsafelyl.l''D.E.57-26at3.Theinvestigation
   yieldedGsnothingthatwarranteddiscipline.''P1.SM F! 13.3
          Following completion ofthe investigation,Capt.Beach subm itted am edicalexam ination

   requestbased upon hisSsconcernsaboutFO Patterson'sjudgmentand,specifcally,hismental
   and/orem otionalstability.''D.E.61-16.Capt.BondssentLt.Col.Patterson aletterdated January

   20,2016,explaining.that,GsduetoSisqconcernsregardingglat.Col.Patterson's)abilitytosafely
   operatean aircraft,gcapt.Bondshadjarrangedfor(himqtopm icipateinamedicalevaluationas
   providedinSection20.oftheEcollectivebargainingagreementq.''D.E.61-17.
          On January 25,2016,Lt.Col.Patterson fled a complaintwith the'Departm entofLabor,

   claim ing thathis placem eùton leave w ith pay w as retaliation for having gone on m ilitary duty.
                                                            )       '

   SeeP1.SUF!22.AA submitteditsresponsetothecomplaintonFebruary29,2016.SeeD.E.61-


          OnM arch 15,2016,Lt.Col.Pattersontraveled from M iam ito Long Beach,Califolmia,for

   hisfitnessforduty examination. SteP1.SM F ! 15.Thefollowing dayheappeared beforeDr.
   Knippa. See frf On M arch 21,2016,D r.ulfnippa subm itted his findings,concluding thatLt.Col.

   Pattersonwasnottitfordutybasedon impairedperformanceduringthecognitiveassessment.See


              l
   3Lt. Col.Patterson objectsto the reporton the basisthati
                                                          tinvolvestdgmqultiplelevelsofinadmissible
   hearsay.''Pl.SUF Resp.!33.Butthereportneednotbeofferedforitstruth(01'thetruthofitsconclusions)
   tobeproperlyconsidçredatsummaryjpdgment.AtissueiswhetherAA actedwithanti-militaryanimus.
   Because AA claim s that it referred Lt.Co1,. Pat
                                                  terson to Dr.John Knippa based on the results of its
   investigation,the relevantquestion isnotwhetherLt.Col.Patterson actually behaved asthe interviewees
   suggested,butwhetherAA had a reasonable basisto believe thathe had and,therefore,to referhim fora
   Gtnessexamination.See,e.g.,Velezv.ThermoKingdeP.R.,Inc.,585F.3d441,445n.l(1stCir.2009).
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 8 of 18



   D.E.57-6at13. Based on thereport,Lt.Col.Patterson'sstatuswaschangedfrom leavewithpay

   toCtsick.''P1.SI
                  M F !18.
          Also on M arch 21,2016, shortly after Dr.Knippa's examination, Lt.Col.Patterson

   voluntarily underwenta second assessmentwith Dr.Edwin Bercaw,whom he had soughtand

   hired. See D .E.87-1. The results ofthatassessm entw ere notfavorable to Lt.Col.Patterson. See



          In June of2016,Lt.Col.Patterson wasagain exam ined,thistime by Dr.Oary Kay. See

   D .E.61-20. Though Dr.Kay'sfndingswerepositiveforLt.Col.Patterson,the assessmentwas

   laterwithdrawn because Dr.Kay had notbeen provided a copy ofDr.Bercaw'sreport(which
   rendered Dr.Kay'sreportincompleteandthereforewould havemadeitinappropriatefortheFAA

   torely on). SeeD.E.160,162;Kay Deposition Transcript(D.E.154-4)at138:17-140:16. Lt.
   Col.Patterson wasalso favorably evaluated by D r.Glerm Caddy,and anum berofotherphysicians,

   in lateM arch,M ay,and July of2016. See P1.SM F ! 19;D.E.61-20. None ofthose other
   physicians,however,wereDr.Knippa.Norwerethey approvedbyAA.SeeDef.SUF !39.4
          Since his placem ent on leave,Lt.Col.Patterson has m aintained his FAA First Class

   Medicalcertification.Hecurrentlyfliesasacaptainfor21Air,acargooperation.SeeP1.SM F!


                                       1I.    LEG A L STAN D AR D

          UnderRule 56,a courtshallgrantsummaryjudgmentifûsthe depositions,documents,
   electronically stored inform ation, affidavits or declarations, stipulations .          adm issions,

   interrogatory answers,orothermatvrials''onfiledsshowgqthatthereisnogenuinedisputeasto
   anymaterialfactandthemovantisentitledtojudgmentasamatteroflaw.''Fed.R.Civ.P.56(a),

   4Tobeeligibleforreinstatement,AA requiresal1pilotspreviouslyfoundtobeunfittoundergo assessmentasecond
   timebythephysicianwhomadetheoriginàl,unfavorablefitnessfinding.SeeDef.SUF!38.
                                                    8
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 9 of 18



     (c). Rule56 requiresentry ofsummaryjudgmentçtafteradequatetime fordiscovery and upon
     m otion,againsta party who fails to m ake a showing sufficientto establish the existence ofan

     elementesseptialtothatparty'scase,and on whichthatpartywillbeartheburden ofproofattrial.''

     Celotex Corp.v.Catrett,477U.S.317,322(1986).
            W henamovingpartyhascanieditsburden,'
                                                tiepartyopposingsummaryjudgmentmust
     do m orethan show thatthere isEûmetaphysicaldoubt''gsto any materialfact. M atsushita Elec.
                                                                                        !

     Indus.Co.p.Zenith Radio Corp.,475U.S.574,586 (1986). W heretherecordtaken asawhole
     could notlead a rationaltrieroffactto find forthenonm ovant,there isno genuineissue.See id.

     at587.

            Atsummaryjudgment,courtsarerequiredtoview theçvidenceinthelightmostfavorable
     tothenonmovant.See Chapman v.Am.Cyanamid Co.,861F.2d 1515,1518(11th Cir.1988).
     û$A1l reasonable inferences arising from the undisputed facts should be m ade in favor of the

     nonmovant. However,an inferencebasedon speculation and conjectureisnotreasonable.'' 1d.
 '
     Ctspeculation doesnotcreateagenuineissueoffact;instead,itcreatesafalseissue,thedem olition
                                         '
                                     ,
     ofwhich isaprimary goalofsummaryjudgment.'' Cordoba v.Dillard's,Inc.,419F.3d 1169,
     1181(11thCir.2005)(emphasisinoriginal).
                                             111.   TH E U SER R A

            The USER'
                    RA protects servicem embersfrom discrimination orretaliation based on their

     m ilitary status. Itprotectsany lsperson who isam emberof,...perform s,hasperformed,...or

     has an obligation to perform service in a uniform ed service''from denialof (çany benetst of

     employmentbyan employer''onthebasisofthatmembership orservice. 38U.S.C.j 4311(a)
     (ttsubstantiveprovision''). A çsbenefitofemployment''isdefined asGsthe tenus,conditions,or
     privileges of employm ent,includirig.any advantage,profit,privilege,gain,status,account,or
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 10 of 18



    interest(includingwagesorsalaryforworkperformed)thataccruesbyreason ofanemployment
    contractoragreementg.j''28U.S.C.j4303(2).Further,undertheUSERRA
               gaqn employermay notdiscriminateinemploymentagainstortakeany
               adverseemploymentactionagainstanypersonbecausesuchperson (1)
               has taken an action to enforce a protection afforded any person under
               thischapter,(2)hastestified orotherwise made astatementin orin
               connectionwith anyproceedingunderthischapter,(3)hasassistedor
               otherwiseparticipatedin aninvestigationunderthischapter,or(4)has
               exercisedarightprovided forin thischapter.

    38U.S.C.j4311(b)(ssanti-retaliationprovision'').
           An employerviolatesthe USERRA ifthecom plaining person'sm em bership orservice in

    the uniform ed services ltis a m otivating factor in the em ployer's action,unless the em ployer can

    provethattheaction would havebeen taken in theabsenceofsuch m embership''of,in the caseof

    actionsallegedly taken in retaliation forenforcementofUSERRA rights,Cithatthe action w ould

    havebeentâkenintheabsenceofsuchperson'senforcementaction.''38U.S.C.j4311(c)(1)-2.
           To establish a prim a facie case under the U SER'
                                                           RA , a com plainant m ust show ttby a

    preponderanceoftheevidencethathisprotected statuswasam otiv'
                                                               ating factor''in theemployer's

    decision. Coymanv.Chugach SupportServs.,Inc.,411F.3d 1231,1238(11th Cir.2005).The
    m otivating factorneed nothave been thesole causeofthe adverseaction. Seeid. Butitmustbe

    l'one ofthe factorsthatatruthfulem ployerw ould listifasked forthe reasonsforitsdecision.'' ld

    (citation and intelmalquotation marksomitted). Ifthe employerdsrelied on,took into account,
    considered,orconditioned its decision on''the individual'sm ilitary statusorprotected activity,

    then itconstitm esam otivating factor. Id. Courtsmay inferdiscrim inatory motive from several

    factors,including

                   proximity in tim ebetween the ...m ilitary activity and the adverse
                   employm entaction,indonsistencies between the proffered reason
                   and otheractionsofthe em ployer,an em ployer'sexpressed hostility
                   towardsm embersprotected by the statutetogetherwith knowledge
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 11 of 18



                    of the employee's m ilitary activity, and disparate treatm ent of.
                    certain em ployees com pared to other em ployees with sim ilar w ork
                    recordsoroffenses.

    Id

              Oncetheemployeehassatisfiedhisburden,t'theburden shiftstotheemployerto provethe

    affirmative defensethatlegitimate reasons,standing alone,would have induced the employerto

    takethe sameadverseaction.'' 1d.at1238-39 (citation and internalquotation marksomitted).
    Thisburden-shifting fram ework appliesto ttdual-m otive''bases,aswellasSspretext''cases.f#.at

    1239 (citation and internalquotationmarkso'
                                              m itted). çdThus,in USERRA actionstheremustbe
    an initialshowing by the em ployee thatmilitary status was atleasta m otivating or substantial

    factorinthe...action,uponwhichttnegemployerjmustprove,byapreponderanceoftheevidence,
    thattheaction wouldhavebeen taken despitetheprotected status.'' Id (citation and quotation
    markkomitted).
                                           1V .   D ISCU SSIO N

              Lt.Col.Patterson's two-countcom plaintalleges multiple violations of the USERRA'S

    employm entandnon-retaliationprotections.Healleges,in CountOne,thathisgoing on duty was

    one motivating factorfortheseadverseemploymentactionsand,in CountTwo,thathistiling of

    aDepartmentofLaborcomplaintwasanother. Specifically,thoseadvçrseactionsincluded: (1)
    placinghim onleavewithpay andremovinghim from flightstatus;(2)groundinghim pendingan
    investigation into a stale incident;(3) refusing to return him to flight status after a union
          '
         .


    managementpaneldeterminedthathehadnotengaged in misconductin Asunçi6n in 2014.
                                                                                 ,(4)
    referringhim toafitness-for-dutyexaminationwithDr.Knippa;(5).
                                                                kee'
                                                                   pinghim groundedbased
    onDr.Knippa'sfindingswhich,themselves,werebasedonç1ahighlyirregularexamination'';(6)
    refusingtorestorehim to flightstatusafterreportsfrom additipnalphysiciansdeclared him fitfor
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 12 of 18



   duty;and (7)conditioninghisreturnto flightstatusonhisabandoninghisUSERRA claims.See
   D.E.1. Lt.Col.Patterson doesnotdividetheallegedly violative actsam ong histwo claims,but

   instead appearsto assertthateach ofthese actsviolated both the substantive and anti-retaliation

   provisions ofthe U SER'
                         RA .

          BecauseLt.Col.Patterson did notfilehisUSERRA complaintuntilJanuary 25,theonly

   actionswhichm ightconceivably qualify asretaliatory werethosetaken afterthatdate.Thoseare

   limitedtothefitnessfinding,keepinghim grounded,and the settlementoffer.Lt.Col.Patterson's

   claim failsbecause,even assum ing he has established a prim a facie case ofretaliation,A A had a

   legitim atereason forkeepinghim grbunded andreferringhim toDr.Knippaeven afterhefiled his
                                          ,



   U SERRA com plaint.

          A . lnitialG rounding and Fitness for D uty Exam ination

              1. zz
                  lzz
                    lhad alegitimate,non-discriminatory reasonforplacing Lt.Col.Patterson on
                 leave withpay on September 24.

          Even assum ing thathe hasestablished a prima facie case ofretaliation a contention the
                                                     '
                                      .

   Coul'
       tdoubts- theCourtproceedsto theanalysisofAA'slegitim atereasonforgroundingLt.Col.

   Patterson,andforreferringhim to Dr.Knippa.See,e.g.,Collado v.UnitedparcelServ.,419F.3d

   1143,1150-51(11thCir.2005)(sdW herethedefendanthasdoneeverythingthatwouldberequired
   ofhim iftheplaintiffhadproperly m adeoutaprim afacie case,the focusshould no longerbeon

   thepreliminary question oftheprimafacie casebuton theultim atequestion ofdiscrim ination vel

   n47n.'9)(internalquotationmarksomitted)(quoting US.PostalServ.Bd ofGovernorsv.Aikens,
   460U.S.711,713-15(1983));Scottv.SuncoastBeverageSales,Ltd.,295F.3d 1223,1228(11th
   Cir.2002)(assuming,withoutdeciding,thatplaintiffin racediscrimination casehadmadeouta
   primafaciecaseand addressingthenextstep oftheanalysis).TheCoul'
                                                                 tconcludesthatAA has
   shownthatitsreason,standing alone,wouldhaveinducedittotakethesameaction and,therefore,
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 13 of 18



       none ofAA 's actionsin grounding orreferring Lt.Col.Patterson constitutes a violation ofthe

       USERRA underthecircumstances.

              N o one disputes the seriousness of the allegations in Capt.W hitehouse's com plaint for

       workplace harassm ent,or the need for AA to investigate those allegations. lnstead,Lt.Col.

       PatlersonpointstoAA'spurportedfailureto actappropriately in M arch of2015 asevidenceofits

       anti-military anim us. Buthe ignoresnum erouskey facts. First,in M arch of2015,AA did refer

       the m atterto Corporate Security and to APA Ps- the latter referralbeing custom ary in cases
  :'

       involving intra-pilot disputes. See Beach Deposition Transcript (D.E. 57-134 at 22:6-13.
       A lthough A A received clearance regarding pal't of the allegations from Corporate Security,the

       APA processnevercame to a resolution. Seeid at24:4-6.In such cases,itiscom mon practice

       for the APA to explain to the complainantthathis option is to take his com plaintto Human

       R eSOurCeS,N/hich Capt.W hitehousedid forthefirsttim ein Septemberof2015.Seeid.at24:13-

       23. Lt.Col.Patterson does notconjestthatAA follow ed its'
                                                               norm alpractice in addressing Capt.

       W hitehouse'scomplaint.Norhasheexplained how following an establishedpracticeunderthese

       circum stancescan raisean inferenceofdiscrim ination.
                                                                     ''   '
                                                                          .   .
              A this deposition, Dr.Caddy stated that Capt.W hitehouses's al
                                                                           jlegations,if.true,w ould

       havejustified sendihg Lt.Col.Patterson for afitness-for-duty examination immediately. See
       CaddyDep.Tr.(D.E.57-271at60:2-61:12.AsAA explains,andnopartyhas.contested,itwas
       obligated to launch an investigation following receiptofthe com plaint. Once itisaccepted that

       Capt.W hitehousq's complaintwarranted investigation,it.
                                                             isdifficultto conclude anything other

       than that AA 's subsequent actions w ere m otivated by legitim ate safety concerns. Lt. Col.

       Patterson'scontention thatAA'sfailtzretoinvestigateuntilSeptemberisindicativeofanti-m ilitary
                                  (                                     '
       nnimusisnotwell-taken. AA received a form alharassm entcomplaintafterCapt.W hitehouse
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 14 of 18



   becnme frustrated with the lack of action by APA PS. And the factthatCapt.W hitehouse had
                                         '
                            ,



   Previouslymadesimilarcomplaints,throughlessformalchannels,withoutdefinitiveresolution is

   notprobative,ashissecond complaintcontainednew grievances(e.g.,that,inJulyof2015,Lt.
    Col.Patterson had continued to reach outto otherAA em ployees seeking to Cldig up dirt''on Capt.

    W hitehouse).SeeD.E.61-9at8. AA decidédtoundertakeaninvestigationinresponse,andthat
    decision wasreasonableunderthecircumstances.s

           That investigation,which involved interviews
                                                      /
                                                        with a number of Lt.Col.Patterson's

    colleagues,yieldedworryingresults.Theseincluded concem saboutLt.Col.Patterson'stendency

   to fabricatestoriesand the sense thathewasSsnotquite a11there.'' SeeD .E.57-26 at3. Lt.Col.

    Patterson has not disputed that an investigation took ptace, or that those were the results.

    Accordingly,there isno factorreasonable inference to be drawn to indicate thatthe subsequent

    decision to referLt.Col.Patterson forafitnessforduty exam ination wassom ehow m otivated by

    discriminatory orretaliatory animus. AsAA explains,ithas aduty to protectthepublic and had

   to ensure thatLt.Col.Patterson was fi.
                                        tto fly. See Witter v.Delta Airlines,Inc.,966 F.Supp.

    1193,1201(N.D.Ga.1997).
           Lt.Col.Patterson saysthatthetextofthe fitnessexamination requestand the location of

    his exam ination leads to an inference thatA A conspired w ith Dr.Knippa to ensure thathe failed

    the exam . There is nota single piece ofevidence in the record,however,to supportsuch a

    conspiracy. Although acourtisbound to draw reasonable inferencesin favorofthenonmovant,



    5Indeed,in addressingotherfederalanti-discrim ination law s,some circuitshave concluded thatplacement
    ofan em ployee on leave-w ith-pay statuspending an investigation doesnotconstituteadverse employment
    action. Forexample,theSecond Circuitin Joseph v.feavitt,465F.3d 87 (2d Cir.2006),noted thatthe
    Eighth,Sixth,Fourth,and FifthCircuitshada11cometothatconclusion.Asitexplained,dsgtjhesecircuits
    have reasoned that the term s and conditions of elnployment ordinarily include the possibility that an
    employeewillbesubjecttoanemployer'sdisciplinarypoliciesinappropriatecircumstances.''1d.at90-
    91.TheCourtagreeswith thatprinciplehere.
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 15 of 18



   such an inferenceherewould amotmtto conjecture,which willnotsuftlcetô create an issueof
   fact. See Cordoba,419 F.3d at1181. lndeed,Lt.Col.Patterson'sargum entisseverely undercut

   bythefactthathetm derwentasecond assessment,with aphysician hechosevoluntarily,lessthan

   aweeklater,andthatphysician alsoconcludedthathewasunttt.
          On thisrecord,there isnothing to supportthe claim thatthe investigation,referral,exam

   scheduling,orexnm resultsweremotivatedby anti-m ilitary animus.Because AA hasshown that

   theW hitehousecomplaint,ttstanding alone,wouldhaveinduced (AA)totakethesameadverse
   actiongsl,''Coffman,411F.3dat1239,theCourtconcludesthatplacingLt.Col.Pattersononleave
   with pay andreferring him forafknessexamination didnotviolatetheU SERRA.

                 TheSeptembçr22.statuschange,ftrue,isnonethelessinsuy cienttoestablish a
                  U'
                   SâW.
                      R/Iviolation.

          The Courtunderstandsand acknowledgesthat,according to Lt.Col.Patterson,his status

   changed on Septem ber 23,prior to Capt.W hitehouse's subm ission of his form al com plaint on

    September24. Butthisassertion,even ifcredited,doesnotcreàteam aterialissueoffactbecause

   hisplacem enton leave with pay for one day during his scheduled leave does notconstitute an     .




   adverse action asrequired undertheUSERRA.
                                           . Asto this theory,he hasnotmade outa prima

    facie case underthe U SER RA .

          As discussed above,a plaintiff must show thathe was ttdenied . . .any beneût of

   em ployment''to make outa USERRA violation. The Coul'thasnotcom e across any case 1aw

   from theEleventh CircuitoutliningWhatconstitutesadenialofabeneftofem ploym entoradverse

   em ploymentaction inthecontextoftheU SERRA.lnthecontextofaTitleV11anti-discrim ination

    suit,however,theEleventh Circuithasexplained thatSsnota11conductby an emplôyernegatively

    affecting an employee constitutes adverse employmentaction.'' W ebb-Edwards v.Orange C@.

  .Sherffs
         ' Ofhce,525F.3d 1013,1031(11th Cir.200j'). lndeed,iltoproveadverseemployment
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 16 of 18



    action,''an employee dsmustshow a serious and materialchange in the term s,conditions,or

    privilegesofemployment.''f#.(emphasisin original).Andan employee'sSlsubjectiveview of
    the signiticant adversity of the ...action is not controlling;the employm ent action m ust be

    m aterially adverse as viewed by a reasonable person in the circum stances.'' f#. Applying this

    standard,Lt.Col.Patterson'sclaim fails.6

           Lt.Col.Patterson has failed to argue,m uch less show,that he was denied any beneft

    between September 23,when he çlaim s his status was changed,and September 24 when,as

    discussedabove,AA initiatedalegitimateinvestigation into Capt.W hitehouse'scomplaint.First,

    Lt.Col.Patterson continued to bepaid,even afterthechangein status. Second,hisbeing placed

    on atsno-fly''statuson the23 could nothave harmed him ,given thathe wasscheduled to stay in

    W ashington,D .C.,on m ilitary leave untilSeptember 25. In short,Lt.Col.Patterson has not

    identitiedhow hischangein statushàd any materialadverseeffecton him between September23
                                                                                    l
    and September24 and hastherefore failed to m ake outaprima facie USERRA violation on that

    theory. C/ Dominguez v.Miami-Dade C/y.,669 Fr
                                                :
                                                  Supp.2d 1340,1348 (S.D.Fla.2009)
    (concludingthattherewasnoadverseactionbecausethedenialofopportunitytositforanexam
    wasttnotsoprejudicialastoconstitutethedenialofatbenefitofemployment'').
           B. Settlem entO ffer

           Lt.Col.Patterson'sargum entsregarding AA 'ssettlem entofferar6also unavailing.Setting
    aside the question ofwhetheritcan beretaliatory to offerconsideration in exchange fora release

    of claims,the circumstances surrounding AA 's offer do not constitute retaliation. Lt.Cq1.

    PattersoncontendsthatSsltjowithholdafairevaluationfrom someoneunlessthatpersonagreesto



    6TheSupyeme Courthasnoted thattheUSERRA isvery similartoTitleV1l.SeeSimsv.M FM Inc.,704F.3d
    1327,1335n.8(11thCir.2013)(acknowledgingsame).                                          '
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 17 of 18



   forego thestatutoryprotection ofUSEIUIA isretaliatory.''D.E.85at13.Butthisdoesnotappear

   tobe whatAA offered ordemanded.

          Lt.Col.Patterson has notcontested thatAA 's practice,when an independentexaminer

   tinds apilotunfit,isto send thatpilotback to the sam e practitioner for a second assessm entonce

   thepilotindicatesthatheisreadytoreturntowork.SeeDef.SUF!38.Nordoeshedisagreethat
   hehasrefused to return .
                          to Dr,Knippa forreevaluation orrequested a reevaluation by a different

    doctorapprovedbyAA.Seeid.!39.AA offeredtohaveUniversity ofTexasM edicalBranch
   physiciansreview the additionalassessmentsprovided by Lt.Col.Patterson'schosen physicians,

    withoutLt. Col. Patterson submitting to another examination,unless UTM B'S decision was

   unfavorable. See D.E.61-22. ln otherwords,AA offered to deviate from itsusualrequirem ents

    concerning afitnessforduty examination ifLt,Col.Patterson gaveup hisU SERRA claim s.

          AA did notdeny Lt.Col.Pattersop any benefitofemploym entwith AA,ortake Ssadverse
                                                                                  .




    action''againsthim inextendingtheoffer.Rather,itofferqdatangiblebenefit(nothavingtotake
    asecondassessm entwith Dr.Knippa,orany physician imm ediately,asany otherpilotwouldhave

    to do),in exchange fora release.ofhisUSERRA claims. Thisisnotretaliation,butstandard
    negotiation. Lt.Col.Patterson hasnotcited any authoritiessuggesting,m uch lessholding,that

    AA 'ssettlem entofferconstitutedretaliation underthecircumstances.
Case 0:17-cv-60533-JEM Document 169 Entered on FLSD Docket 03/29/2019 Page 18 of 18



                                        V.       CONCLUSION

           Fortheforegoingreasons,Lt.Col.Patterson'smotionforpartialsummaryjudgment(D.E.
   681isDENIED andAmericanAirlines'motion forsummaryjudgment(D.E.591isGRANTED.
   Judgm entw illbe entered by separate order.

          DON E AND ORDERED ip ChambersatM iam i,Florida,this29thday ofM arch, 2019.



                                                                 '
                                                                     f
                                                       JO    E.M AR TW EZ
                                                            TED STA TES D ISTRICT   GE
   Copiesprovidedto:
   M agistrateJudgeOtazo-Reyes
   A11CounselofRecord




                                                  18
